UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34358 SOLARWINDS, INC. (Exact name of registrant as specified in its charter) Delaware 73-1559348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3711 S. MoPac Expressway Building Two Austin, Texas 78746 (512) 682.9300 (Address and telephone number of principal executive offices) Indicate by check mark whether registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No On July 26, 2010, 68,614,234 shares of common stock, par value $0.001 per share, were outstanding. SOLARWINDS, INC. Table of Contents PageNo. PART I: FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and June 30, 2009 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and June 30, 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II: OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item6. Exhibits 30 Signature 31 Exhibit Index 32 Certifications Table of Contents PART I: FINANCIAL INFORMATION Item1. Financial Statements SolarWinds, Inc. Condensed Consolidated Balance Sheets (In thousands, except share and per share information) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $101 and $149 as of June 30, 2010and December 31, 2009, respectively Income tax receivable Deferred taxes Prepaid income taxes —­ Other current assets Total current assets Property and equipment, net Debt issuance costs, net —­ Deferred taxes Goodwill Intangible assets and other, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable — Accrued earnout — Income taxes payable Current portion of deferred revenue Current portion of long-term debt — Total current liabilities Long-term liabilities: Deferred revenue, net of current portion Deferred taxes Other long-term liabilities Long-term debt, net of current portion — Total long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Common stock, $0.001 par value: 123,000,000 shares authorized and 68,504,017 and 66,502,098 shares issued as of June 30, 2010 and December 31, 2009, respectively 69 67 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents SolarWinds, Inc. Condensed Consolidated Statements of Income (In thousands, except per share information) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: License $ Maintenance and other Total revenue Cost oflicense revenue Cost of maintenance and other revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest income 67 53 Interest expense ) Other income (expense) (9 ) (6 ) Total other expense ) Income before income taxes Income tax expense Net income $ Net income per share: Basic earnings per share $ Diluted earnings per share $ Weighted shares used to compute net income per share: Shares used in computation of basic earnings per share Shares used in computation of diluted earnings per share The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents SolarWinds, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity (In thousands) (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Comprehensive Accumulated Stockholders' Shares Amount Capital Loss Deficit Equity Balances at December 31, 2009 $ 67 $ $ ) $ ) $ Comprehensive income: Foreign currency translation adjustment — — — ) — ) Net income — Comprehensive income Shares issued in connection with business acquisition — — — Exercise of stock options 2 — — Stock-based compensation — Excess tax benefit from stock-based compensation — Balances at June 30, 2010 $ 69 $ $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SolarWinds, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 15 Stock-based compensation expense Deferred taxes ) ) Excess tax benefit from stock-based compensation ) ) Other non-cash expenses Changes in operating assets and liabilities, net of assets acquired and liabilities assumed in business combinations: Accounts receivable ) Income taxes receivable ) Prepaid income taxes ) Prepaid and other current assets ) ) Accounts payable ) Accrued liabilities ) Accrued interest payable ) ) Income taxes payable Deferred revenue and other liabilities Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of businesses ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayment of long-term debt ) ) Exercise of stock options Net cash proceeds from initial public offering — Excess tax benefit from stock-based compensation Repayments of capital lease obligations (9 ) ) Payments for initial public offering costs — ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash (received) paid for income taxes $ ) $ Noncash investing and financing transactions Accrued earnout (Note 8) $ $ — Stock issued for acquisition (Note 3) $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SolarWinds, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Organization and Nature of Operations SolarWinds, Inc., a Delaware corporation, and its subsidiaries, or we or us, design, develop, market, sell and support enterprise information technology, or IT, management software for IT professionals in organizations of all sizes. Our product offerings range from individual software tools to more comprehensive software products that solve problems encountered every day by IT professionals. Our products are designed to help enable efficient and effective management of networks and IT environments. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, for interim financial reporting and applicable quarterly reporting regulations of the Securities and Exchange Commission, or the SEC.In the opinion of our management, the accompanying interim unaudited condensed consolidated financial statements include all adjustments, consisting of normal recurring adjustments and those items discussed in these Notes, necessary for a fair presentation of our financial position, as of June 30, 2010, the results of operations for the three and six months ended June 30, 2010 and 2009, the cash flows for the six months ended June 30, 2010 and 2009 and stockholders’ equity for the six months ended June 30, 2010.Certain information and disclosures normally included in the notes to the annual financial statements prepared in accordance with GAAP have been omitted from these interim condensed consolidated financial statements pursuant to the rulesand regulations of the SEC.Accordingly, these unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the accompanying Notes for the fiscal year ended December31, 2009, which are included in our Annual Report on Form 10-K for the fiscal year ended December31, 2009, filed with the SEC.Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010. Basis of Consolidation The accompanying condensed consolidated financial statements include our accounts and the accounts of our wholly owned subsidiaries. We have eliminated all intercompany balances and transactions. Use of Estimates The preparation of financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant items subject to those estimates and assumptions include, but are notlimitedto,the carrying amounts of property and equipment, intangible assets, goodwill, the allowance for doubtful accounts, the valuation of stock options, deferred income taxes and contingent liabilities.Actual results could differ from those estimates. Recently Adopted Accounting Principles In May 2009, the Financial Accounting Standards Board, or FASB, issued a standard that sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This standard is effective for interim and annual periods ending after June15, 2009. We adopted this standard in the quarter ended June30, 2009. This standard did not impactour consolidated financial results. In February 2010, the FASB amended the guidance for SEC filers removing the requirement to disclose the date through which an entity has disclosed subsequent events. The reissuance disclosure requirements for subsequent events have been refined to apply only to revised financial statements. 5 Table of Contents In January2010, the FASB issued a standard that requires new disclosures about significant transfers in and out of Levels 1 and 2 fair value measurements and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 fair value measurements. This standard also clarifies existing disclosure requirements regarding inputs and valuation techniques, as well as the level of disaggregation for each class of assets and liabilities for which separate fair value measurements should be disclosed. We adopted this standardin the quarter ended March31, 2010, except for the separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements, which is effective for us at the beginning of fiscal 2011. The adoption of this standard did not have a material impact, and the deferred provisions of this standard are not expected to have a material impact, on our financial statements. Fair Value of Financial Instruments The carrying amounts of our financial instruments, including cash equivalents, accounts receivable, accounts payable and accrued liabilities, approximate their respective fair values, due to the short-term nature of these instruments. We apply the authoritative guidance on fair value measurements for financial assets and liabilities and non-financial assets and liabilities, such as goodwill, indefinite-lived intangible assets andproperty, plant and equipment that are measured at fair value on a non-recurring basis. The guidance defines fair value, thereby eliminating inconsistencies in guidance found in various prior accounting pronouncements, and increases disclosures surrounding fair value calculations. The guidance establishes a three-tiered fair value hierarchy that prioritizes inputs to valuation techniques used in fair value calculations. The three levels of inputs are defined as follows: Level 1: Unadjusted quoted prices for identical assets or liabilities in active markets accessible by us. Level 2: Inputs that are observable in the marketplace other than those inputs classified as Level1. Level 3: Inputs that are unobservable in the marketplace and significant to the valuation. The following section describes the valuation methodologies we use to measure different financial assets and financial liabilities at fair value. In order to determine fair value of our money market funds, we use quoted prices in active markets for identical assets. Therefore, our money market funds are considered a Level 1 item. We currently have no financial instruments that qualify as Level 2 items. The fair value of the contingent consideration related to the asset purchase agreement with Tek-Tools, Inc., or Tek-Tools, was recorded in our condensed consolidated balance sheet at June 30, 2010 as an accrued earnout (see Note 8 for further details on the determination of fair value).There have been no changes in the potential outcomes for payment. 6 Table of Contents The following table summarizes the basis used to measure certain financial assets and liabilities at fair value on a recurring basis in our condensed consolidated balance sheets: Basis of Fair Value Measurements as of June 30, 2010 Total (Level 1) (Level 2) (Level 3) (in thousands) Cash equivalents- money market funds $ $ $ — $ — Accrued earnout $ $ — $ — $ Basis of Fair Value Measurements as of December 31, 2009 Total (Level 1) (Level 2) (Level 3) (in thousands) Cash equivalents- money market funds $ $ $ — $ — Long-Term Debt On December 13, 2005, we entered into credit agreements with an investment management firm pursuant to which we borrowed $85.0 million on a First Lien Note and $25.0 million on a Second Lien Note. In March 2010, we repaid the$19.1million of outstanding principal on the First Lien Note.In May 2010, we fully repaid the remaining $25.0 million of principal outstanding on the Second Lien Note. The estimated fair value of our total amounts outstanding under the credit agreements at December 31, 2009 was $43.0 million and was determined in accordance with fair value disclosure requirements. We estimated the fair value of the credit agreements by discounting future cash flows using interest rate spreads currently available for a credit agreement with similar terms and maturity to our existing outstanding borrowings. The total outstanding borrowings at December 31, 2009 were recorded in our condensed consolidated financial statements at their aggregate carrying value of $44.1 million.At June 30, 2010, there were no outstanding borrowings recorded in our consolidated financial statements. Debt Issuance Costs We amortize debt issuance costs over the term of the associated debt. The gross carrying amount of debt issuance costs was $1.2 million and accumulated amortization was $0.8 million at December 31, 2009. In March 2010, we repaidthe $19.1 million outstanding principal balance on our First Lien Note and wrote-off $0.2 million of debt issuance costs associated with the note.In May 2010, we fully repaid the $25.0 million outstanding principal balance on our Second Lien Note and wrote-off the remaining $0.1 million of debt issuance costs.Therefore, at June 30, 2010, the gross carrying amount of debt issuance costs and the accumulated amortization balances were $0. Interest expense includes the amortization and write-off of debt issuance costs, which was $0.1 million and $0.5 million for the three months ended June 30, 2010 and 2009, respectively, and $0.4 million and $0.6 million in the six months ended June 30, 2010 and 2009, respectively. Income Taxes We use the liability method of accounting for income taxes as set forth in the authoritative guidance for accounting for income taxes. Under this method, we recognize deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the respective carrying amounts and tax basis of our assets and liabilities. We follow the authoritative guidance on accounting for uncertainty in income taxes recognized in our financial statements which prescribes a recognition threshold and measurement attribute for financial statement disclosure of tax positions taken or expected to be taken on a tax return. We accrue interest and penalties related to unrecognized tax benefits as a component of income tax expense. 7 Table of Contents Stock-Based Compensation We have granted our employees and directors stock-based incentive awards. These awards are in the form of stock options, restricted stock and restricted stock units. We measure stock-based compensation expense for all share-based awards granted based on the estimated fair value of those awards on the date of grant. The fair values of stock option awards are estimated using a Black-Scholes valuation model. The fair value of restricted stock and restricted stock unit awards is determined using the fair market value of our common stock based on the quoted market price on the date of grant. Stock-based compensationreduced income before income taxes by $4.3 million and $1.9 million for the three months ended June 30, 2010 and 2009, respectively, and $6.6 million and $3.6 million in the six months ended June 30, 2010 and 2009, respectively. The income tax benefit related to stock-based compensation was $1.2million and $0.3million for the three months ended June 30, 2010 and 2009, respectively, and $1.7 million and $0.6 million in the six months ended June 30, 2010 and 2009, respectively. In June 2010, our former Executive Chairman retired and entered into a Severance Agreement and Release which provided for, among other things, an acceleration of the vesting of certain options, resulting in an additionalone-timestock-based compensation expense of $1.4 million. The income tax benefit related to this additional one-time stock-based compensation expense was $0.5 million. An excess tax benefit arises when the tax deduction related to a stock option award is greater than the award’s original grant date fair value pursuant to the authoritative guidance. For financial reporting purposes, this excess tax benefit is not recorded as a tax benefit in our condensed consolidated statements of income and is instead treated as additional paid-in capital in our condensed consolidated balance sheets. For the three months ended June30, 2010, we recognized $3.5million of tax benefits from the exercise of stock option awards, of which $3.3million resulted in excess tax benefits. For the six months ended June30, 2010, we recognized $7.9million of tax benefits from the exercise of stock option awards, of which $7.2million resulted in excess tax benefits. For the three and six months ended June30, 2009, we recognized $2.2 million of tax benefits from the exercise of stock option awards of which $1.7 million resulted in excess tax benefits. These excess tax benefits are a reduction to our cash payments related to income taxes and must be reported in net cash used in financing activities in our condensed consolidated statements of cash flows. Reclassifications Certain reclassifications have been made to the condensed consolidated balance sheet at December31, 2009 to conform with the June 30, 2010 presentation. These reclassifications had no effect on total assets, total liabilities, total stockholders’ equity or cash flows. 3. Business Combinations On January 26, 2010, we acquired certain of the assets of Tek-Tools, Inc., or Tek-Tools, for the following: (i)$26.0 million of cash; (ii)362,138 shares of our common stock with a value of approximately $7.4 million based on the closing price of our common stock as reported on the New York Stock Exchange on January26, 2010; (iii)$2.0 million of cash and 90,535 shares of our common stock with a value of approximately $1.8 million based on the closing price of our common stock on the date of the acquisition, each being held in escrow as security for breaches of representations and warranties, covenants and certain other expressly enumerated matters by Tek-Tools and its stockholders; (iv)$2.0 million of cash being withheld to be paid upon the achievement of sales milestones of the acquired business during calendar year 2010; and (v)$2.0 million of cash being withheld to be paid upon the receipt of certain third party consents. See Note 8 for a further discussion of outstanding obligations related to the Tek-Tools acquisition. Tek-Tools provided us an immediate product offering of storage and virtualized server infrastructures that was missing from our product offerings and eliminated the normal time to market required to develop a new software product. We accounted for the Tek-Tools acquisition using the purchase method of accounting. We allocated the purchase price to the assets acquired, including intangible assets, and liabilities assumed based on estimated fair values at the date of the acquisition. We estimated the value of assets and liabilities based on purchase price and future intended use. We derived the value of intangible assets from the present value of estimated future benefits from the various intangible assets acquired. We also incurred direct acquisition costs of approximately $0.4 million, which are included in general and administrative expense in our condensed consolidated statements of income. We included the operating results of Tek-Tools in our condensed consolidated financial statements from the effective date of the acquisition. 8 Table of Contents We allocated the purchase price for Tek-Tools as follows: UsefulLife Fair Value (inyears) Intangible assets (in thousands): Developed product technologies $ 7 Customer relationships 6 Trademarks 7 Non-competition covenant 5 Goodwill — Deferred revenue ) — Net other assets 36 — Total purchase price $ Goodwill represents the excess of the purchase price over the aggregate fair value of the net identifiable assets acquired and is deductible for tax purposes. Goodwill for Tek-Tools resulted primarily from our expectations that we will now be able to offer customers of our network and application management products additional products that provide visibility into storage performance and usage, virtualization and server performance and backup monitoring and analysis. Additionally, the Tek-Tools products will be used to attract new customers to SolarWinds for storage,virtualization and network management. We have integrated the Tek-Tools business into our broader IT management business and intend to integrate the storage and virtualization management products into our Orionfamily of products. The following table presents our unaudited pro forma results of operations for the three and six months ended June 30, 2010 and 2009 as if the acquisition had occurred at the beginning of the respective periods. The pro forma financial data for all periods presented include adjustments for the following: (i)elimination of stock-based compensation and interest expense from historical Tek-Tools financial statements; (ii)recording the additional amortization expense from the identifiable intangible assets; (iii) adjusting the estimated tax provision of the pro forma combined results; and (iv)the issuance of our common stock to Tek-Tools stockholders. The pro forma revenue for the three and six months ended June 30, 2010 is based on Tek-Tools deferred revenue balance of $4.5 million as of December31, 2009. The purchase price allocation amount assigned to deferred revenue is $2.4 million, which represents the fair value of the maintenance agreements we assumed and our future obligation to provide support to these customers. We prepared the pro forma financial information for the combined entities for comparative purposes only, and it is not indicative of what actual results would have been if the acquisition had taken place at the beginning of the respective periods, or of future results. For the Three Months For the Six Months Ended June30, Ended June30, Actual ProForma ProForma (inthousands, except per share data) Revenue $ Net income Earnings per share Basic Diluted 4. Goodwill and Other Intangible Assets At June 30, 2010 and December31, 2009, we had goodwill in the amounts of $40.4 million and $15.4 million, respectively. The increase in goodwill in the first two quarters of 2010 consisted of $25.2 million of goodwill associated with the Tek-Tools acquisition offset by a $0.2 million decrease from exchange rate fluctuations upon consolidation of goodwill recorded in our foreign subsidiaries. We assessgoodwill for impairmentannually in the fourth quarter, or more frequently if other indicators of potential impairment arise. No impairment was noted at June 30, 2010 or December 31, 2009. 9 Table of Contents We record intangible assets in accordance with the authoritative guidance for business combinations. The developed product technologies that we acquired in the Tek-Tools acquisition were Tek-Tools Storage Profiler, Virtual and Server Profiler and Backup Profiler, which provide web based storage monitoring, virtualization and server monitoring and backup reporting and analysis solutions. These product technologies were feasible at the date of acquisition as they were being actively marketed and sold by the acquired company at the acquisition date. We recognize the developed product technologies as intangible assets separate from goodwill as they were capable of being separated or divided from the acquired entity and sold or licensed. We based the estimated useful lives of these assets primarily on future cash flows of the existing technologies considering future development cycles. In addition to the developed product technologies, we also recorded intangible assets for the acquired company’s customer relationships, trademarks and a non-competition covenant. Intangible assets consisted of the following at June 30, 2010 and December31, 2009: June 30, 2010 December31, 2009 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net (in thousands) Developed product technologies $ $ ) $ $ $ ) $ Customer relationships ) ) Intellectual property ) ) Trademarks ) ) Non-competition covenant ) — — — Total intangible assets $ $ ) $ $ $ ) $ Amortization expense for acquired intangible assets for the three and six months ended June30, 2010 and 2009 follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Amortization expense $ We use a useful life for assets with finite lives of three to seven years for trademarks, customer relationships, non-competition covenants and acquired developed product technologies and ten years for intellectual property.We estimate aggregate intangible asset amortization expense to be $1.6million for the second half of 2010, $3.4 million in 2011, $3.2 million in 2012, $3.1 million in 2013 and $3.1 million in 2014.The expected amortization expense is an estimate. Actual amounts of amortization expense may differ from estimated amounts due to additional intangible asset acquisitions, changes in foreign currency exchange rates, impairment of intangible assets, accelerated amortization of intangible assets and other events. Deposits, which are included in other assets, were $0.2 million at both June 30, 2010 and December31, 2009. 5. Stockholders’ Equity and Stock-Based Compensation All equity awards issued subsequent to our IPO are granted under our 2008 Equity Incentive Plan, or 2008 Stock Plan. Our Amended and Restated Stock Plan, or the 2005 Stock Plan, was terminated at the time of our IPO for purposes of granting any future equity awards under the plan. The 2005 Stock Plan will continue to govern the terms and conditions of all outstanding equity awards previously granted under the 2005 Stock Plan. At June 30, 2010, 7,115,312 shares of common stock were available for future grants under the 2008 Stock Plan. 10 Table of Contents Stock Options Option activity and balancesunder the 2005 and 2008 Stock Plans were as follows: Weighted- Average Weighted- Aggregate Remaining Number of Average Intrinsic Contractual Shares Exercise Value Term Outstanding Price (in thousands) (in years) Outstanding balances at December31, 2009 $ Options granted Options exercised ) Options forfeited ) Outstanding balances at June30, 2010 $ Options exercisable at June30, 2010 $ $ Options vested and expected to vest at June30, 2010 $ $ Additional information regarding options follows (in thousands except per share amounts): SixMonths Ended June 30, 2010 Weighted-average grant date fair value per share of options granted during the period $ Aggregate intrinsic value of options exercised during the period Aggregate weighted-average fair value of options vested during the period The total unrecognized stock-based compensation expense related to unvested stock options and restricted stock and subject to recognition in future periods was $21.8 million as of June 30, 2010 and we expect to recognize this expense over a weighted-average period of 3.08 years. We estimated fair value for these stock options at the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions: SixMonths Ended June 30, 2010 Expected dividend yield % Volatility % Risk-free rate of return 2.4-2.9 % Expected life 6.02years We have not paid and do not anticipate paying cash dividends on our common stock; therefore, we assumed the expected dividend yield to be zero. Since we were a private entity prior to our IPO in May 2009 with no historical data regarding the volatility of our own common stock price, we based the expected volatility on the historical and implied volatility of comparable companies from a representative industry peer group. We determined expected volatility of options granted using an average of the historical volatility measures of this peer group of companies. We based the risk-free rate of return on the average U.S. treasury yield curve for five and seven-year terms for the six months ended June 30, 2010. As allowed under current guidance, we have elected to apply the “simplified method” in developing our estimate of expected life for “plain vanilla” stock options by using the midpoint between the vesting date and contractual termination date since we do not have sufficient historical exercise data to provide a reasonable basis upon which to estimate expected term due to the limited period of time our common stock has been publicly traded. 11 Table of Contents Restricted Stock Awards The following table summarizes restricted stock award activity under the 2008 Stock Plan: Weighted- Average Number of Grant Date Awards Fair Value Outstanding PerShare Unvested balances at December31, 2009 $ Restricted stock awards granted — — Restricted stock awards vested ) Restricted stock awards forfeited ) Unvested balances at June30, 2010 — $
